—Appeal from a judgment of the Supreme Court (Connor, J.), entered June 7, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination directing that petitioner’s wife be strip searched prior to a family reunion visit.
Petitioner, a prison inmate, commenced this proceeding alleging, inter alia, that an order directing that petitioner’s wife be strip searched prior to a trailer visit at the facility was implemented in violation of normal procedures. Supreme Court dismissed the petition on the merits. Since that decision, however, respondents have concluded that the challenged order did not comply fully with the pertinent directives. Consequently, respondents have requested that all references to the matter, if any, be expunged from petitioner’s records. Because petitioner has thus already received all of the relief to which he is entitled, the matter is moot and this appeal should be dismissed.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.